OFFICE    OF THE ATTORNEY     GENERAL   OF TEXAS
                       AUSTIN


                                     February 13, 1939


Bon. E. A. Watson
Couhtg Attorney
Crosbyton, Texae
Dear Sir:
Bon. E. A. Ratson, February 15, 1939. Page 2


     allowed to iytaln shall rsaoh the maximum
     provtded for in this ohaptar. In oasae
     where the compensation and exoess fees
     which the officers are allowed to retain
     shall not reaoh the maximum prorlded for
     in this chapter,.the Commissionersi Court
     shall allow compensation for ex offloio
     services when, in their judgment, 'suchao!a-
     pensatioa is neoeasary,.prorlded,euah
     oompensation ror ex 0fri0i0 serrioes    allow-
     ed shall not itwreaeethe awosatlon        or
     the oftioial bsyoml the a        of oompen-
     eation and exmss twa allmod to h8 m-
     fair& by hia under this obapter. ,Pro+idod,
     howarar, the ax offiaio hen%& amthorlsed
     8ball be allow& only after an opportorrlt~
     for a pub110 bearing aad oaly upon tha ri-
     tirmative4rote ar at lea8t thresme~be*~'
     Of   the   oomaiesloMr8*   oourtr*
           We assail froa moor lbtkr that moh aXlomn80
.WUe by the Co~~Msalonerfl)'Goart by or&or &.ly aa&,
i"anot for say suah spatial lmd    mmioe8 ukd fhtm bo-
ing true, saoh allowanoa ir more ti tba natara o? m ad-
YMM    or aoqonoatloa apon the maxImum tee8 allowe by
law to btyntahted by the ~ff~~lal.    &tie10 SSSS pl80~
a liritatlonupon auoh oampan#tisrria that *id m'
all-     with the excess fee8 wbish nld Offloor ray W-
tain shall not exeaed the maxlam areolrtoi ,mapen#ation
and sxoas8 fess allowad to'k      ntaiaod.

 CQ~U,$'JAs We aaQsrHaad the oplalon in tba .Tiltun
ease, re1erred to in your letter,the Mtut      point8 out
that Artiola 3095, a nda6 it lr l8tedprior   to it8 uend-
nent, w&Us iinlting the anount of ooapenaatian,the
lirltatioa01%the authority of #a OarrisabionerstCdurt
to illor ex-offioi0 atmpanratlcnms aot enlargad or
dlrialshedby the amendment but axleted the sama as
prior thereto.
          In dataminlag the urirrm oapanaatloa, it is
neseeeary to read together Artlolaa %tM aud 3c191,as
amended.  It is erldent by the plain and rrearblgaoua
                                                    lan-
guage used that &rtlole 3895 I8 neat to be e0mmea wltb
enmh'feas allowad under thaaa artlolee. our lnterpmta-
Hon:X.    A. Watson, February 15, 1939, Page 3

tion in the veltman ease is to the eiieot that Artiole
3895 vested authority in the Conmissioners*Courtin
the matter of allowiq, an estimated amunt of oanpensa-
tion to be paid within its own judgment but subjeot to
the limitations as expressed thereln.
          We respeotfully refer you to'the ease 0r An-
derson County vs. Hopkins, Ifi7Si 1019 aonstruingaX-
officio aompensation under Article 3898 prior to Its
amendment in 1933 in which it is held that sush ax-
officio ooapensation is not considered "exoess rees" or
0rri0e,

          It IS thersfore,tho oplnlsn ot this Dspart-
msntthat ana&manoo     ofeompsnsatlos bytbsCoP1IPission-
srs* Oourt under &Male 3605, whan addsdtotb      undl8-
putsd rees allsusd and rstalned undsr Artlols 5f3Wouuwt
axoead the nmxirnumexpressed In ArtIols 3592, Whsn this


ae   suoh.
             Trusting that   this 8nsners YOUT ia&Ty,   um
remain